COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 PATRICK SIMPSON,                               §
                                                                No. 08-10-00229-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                             County Court at Law No. 3
                                                §
 THE CITY OF SAN ANTONIO, TEXAS,                              of Bexar County, Texas
                                                §
                   Appellee.                                       (TC# 121,242)
                                                §



                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant represents that he no longer wishes to pursue the appeal, and

requests that the Court enter an order dismissing the appeal without prejudice. In accordance

with our Rule 42.1(a)(1), we will grant the motion as to Appellant’s request for dismissal. The

motion will be denied, in part, as to Appellant’s request that the appeal be disposed of “without

prejudice.”

       On an appellant’s motion, an intermediate court of appeals is authorized to “dismiss the

appeal or affirm the appealed judgment or order unless disposition would prevent a party from

seeking relief to which it would otherwise be entitled.” TEX .R.APP .P. 42.1(a)(1). The Rule does

not permit this Court to dismiss an appeal, “without prejudice to the refiling.” Accordingly, as

Appellee has not objected to the motion, and there is no indication that dismissal would prevent

the parties from seeking relief to which it would otherwise be entitled, Appellant’s motion to
dismiss is GRANTED. See TEX .R.APP .P. 42.1(a)(1). Appellant’s request that the appeal be

dismissed “without prejudice” is DENIED.



September 22, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-